    Case 3:18-cv-01177-TJM-DEP Document 331 Filed 10/05/18 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
SYRACUSE DIVISION
 MATTHEW     ROACH,    MELISSA    LONGO,
 GARRETT TITCHEN, and CHRISTINA APPLE,
                                                                NOTICE OF MOTION
                                       Plaintiffs,

          v.
                                                                    Civil Action No.
T.L. CANNON CORP., et al.,                                      3:10-cv-00591-TJM-DEP

                                    Defendants.



ASHLEY HICKS et al.,

                                       Plaintiffs,                Civil Action No.
                                                                   3:18-cv-01177
          v.

T.L. CANNON CORP. et al.,

                                      Defendants


MOTION BY:                        Plaintiffs in both matters.

RELIEF REQUESTED:                 An Order consolidating cases for purposes of
                                  settlement.

BASIS FOR RELIEF REQUESTED:       Fed.R.Civ.P. 42(a); Court’s inherent power.

SUPPORTING PAPERS:                Memorandum of Law; Declaration of Michael J.
                                  Lingle.

DATE AND TIME:                    November 23, 2018 at 10:00 a.m.

PLACE:                            United States District Court
                                  Binghamton Courthouse
                                  15 Henry St.
                                  Binghamton, NY 13901
     Case 3:18-cv-01177-TJM-DEP Document 331 Filed 10/05/18 Page 2 of 2




REPLY PAPERS:                      While likely unnecessary, pursuant to Local Rule
                                   7.1(b), plaintiffs preserve their ability to file and
                                   serve reply papers.

ORAL ARGUMENT:                     To the extent it is beneficial to the Court, plaintiffs
                                   request oral argument.




Dated:     October 5, 2018
                                   THOMAS & SOLOMON LLP


                             By:/s/ Michael J. Lingle
                                 J. Nelson Thomas, Esq.
                                 Michael J. Lingle, Esq.
                                 Jessica L. Lukasiewicz, Esq.
                                 Attorneys for Plaintiffs
                                 693 East Avenue
                                 Rochester, New York 14607
                                 Telephone: (585) 272-0540
                                 nthomas@theemploymentattorneys.com
                                 mlingle@theemploymentattorneys.com
                                 jlukasiewicz@theemploymentattorneys.com
